Citation Nr: 1418438	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-44 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus due to noise exposure in service.  He has testified that he was exposed to significant acoustic trauma in service due to his duties in aviation maintenance, and that he has had tinnitus and hearing loss since service.  The Veteran underwent a VA examination in July 2009 in which the examiner found that the Veteran's hearing loss and tinnitus were not related to service, because tinnitus was only noticed after service and hearing was normal at discharge.

The examination is inadequate because the issue is not whether the Veteran had a diagnosis of hearing loss in service, but rather whether his present hearing loss is related to his exposure to acoustic trauma in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  Also, the examiner did not consider that the Veteran has actually stated that he has experienced tinnitus since service.  For these reasons, another examination is warranted.  

The Veteran also seeks service connection for prostate disorder, skin disorder, and diabetes mellitus, all of which he relates to his exposure to herbicides in Vietnam.  He has submitted statements and testimony that he was stationed in Subic Bay, Philippines during his Navy service, but that he was involved in flight missions, which caused him to land in Vietnam for approximately one hour to refuel.  The RO has obtained copies of the Veteran's personnel records, but has not contacted any other agency to determine whether the Veteran's reports of his landing in Vietnam are supported by corroborative evidence.  This should be accomplished on remand.

The Veteran also testified that he told his brother about his missions that involved landing in Vietnam temporarily when they were in the service together, in addition to a fellow service member who knew about these kinds of flights.  The Veterans Law Judge gave him 60 days to submit these statements but the Veteran did not do so.  As this case is being remanded, he should be given another opportunity to submit lay statements as to the issue of service in Vietnam.

Finally the Veteran testified as to receiving treatment for his prostate from a private physician.  He did not submit these records and should be given another opportunity to do so, or sign the proper release so that VA can make reasonable efforts to obtain the records on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department in efforts to corroborate the Veteran's reports that he flew on P-3 Orions, anti-attack submarine reconnaissance planes along the east coast of Vietnam and refueled in-country during the 12-hour missions.  If the response from the service department is negative, notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Make arrangements to obtain recent VA treatment records addressing the hearing loss, tinnitus, diabetes, prostate, and skin disorders from the VAMC in Gainesville, Florida dated from July 2009 to present.  

3.  Give the Veteran the opportunity to submit any additional evidence concerning his reports of service in Vietnam, including any lay statements from his brother and/ or fellow service members, who knew about his flights into Vietnam.

4.  Ask the Veteran to submit or sign the proper release for treatment records from Dr. Jack Cassell for his prostate.  If the Veteran complies make reasonable efforts to obtain these records, and notify the Veteran of any negative responses.  If the records are not obtained, notify the Veteran of what further steps VA will make concerning his claim.

5.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  
		
Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including noise exposure.  

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service from his duties in aviation maintenance and his statements and testimony regarding a continuity of symptomatology since service.  
  
The examiner also should note that the fact that there was no diagnosis of, or treatment for, hearing loss or tinnitus in service is not, by itself, a sufficient reason to deny service connection for hearing loss and tinnitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  If the Veteran's service in Vietnam is corroborated, conduct any additional development deemed necessary with respect to his service connection claims for a prostate disorder, skin disorder, and diabetes mellitus, to include scheduling any necessary examinations.

7.  Finally, readjudicate the claims on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



